DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ALEXANDRE LEMA-KENZO,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2056

                               [April 23, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2016CF001259 A.

  Carey Haughwout, Public Defender, and David McPherrin, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.